DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 05/02/2022.
Status of the claims:
Claims 1, 2, 4, 6, 9 – 12, 16, 19, 21, 22, and 25 – 32 are pending in the application.
Claims 1 and 11 are amended.
Claims 30 – 32 are new.
Claims 10, 19, 22, 25, 26, and 29 are withdrawn.

Claim Objections
Claims 11, 12, 16, 27, 28, and 31 – 32 are objected to because of the following informalities:  
Claim 11, line 6 reads “and-locks”, however this is a topographical error, and the line should read “and locks”;
Claim 12, line 2 reads “is-retracted”, however this is a topographical error, and the line should read “is retracted”;
Claims 16, 27, 28, and 31 – 32 are objected to for being dependent on an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In response to the amendments filed 05/02/2022, the rejection of claim 4 with regards to a lack of antecedent basis for “a plurality of connection release structures” under 35 U.S.C. 112(b) has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In response to the arguments and amendments filed 05/02/2022, the rejection under Eidenschink has been maintained.
Claims 1, 2, 4, 6, 9, 11 – 12, 16, 21, and 27 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eidenschink (US 20140249621 A1) (cited in previous action).
Regarding claim 1, Eidenschink discloses a connection release structure (delivery device) for connecting a release object (stent) (abstract) comprises:
a loading sheath tube (outer sheath 410) (paragraph [0046] and Fig. 4);
a plurality of connection fixing structures (coupler 418) (paragraph [0044] and Fig. 4), movably connected (Examiner’s note: the couplers 418 move relative to the outer sheath 410, and are connected via the operator – paragraph [0046]) with the loading sheath tube (outer sheath 410) (paragraph [0046), and configured for being connected with the release object (stent 300) (paragraph [0046]); and 
a plurality of unlocking sleeves (enlarged crown 422), movably connected (Examiner’s note: the enlarged crowns 422 move relative to the outer sheath 410, and are connected via the operator – paragraph [0046]) with the loading sheath tube (outer sheath 410) (paragraph [0046), is configured for locking or unlocking (Examiner’s note: the enlarged crown 422 covers the anchors and prevent the couplers 418 from becoming disengaged from the stent 300 – paragraph [0044]) the plurality of connection fixing structures (couplers 418) and the release object (stent 300);
wherein the plurality of unlocking sleeves (enlarged crown 422) respectively sleeve (cover) on the plurality of connection fixing structures (coupler 418) (paragraph [0044] and Fig. 4); and
wherein a fixation structure (each coupler 418) of each of the plurality of connection fixing structures (couplers 418), and each of a plurality of engagement portions (anchors 318 on stent 300) of the release object (stent 300), are reciprocal (Examiner’s note: the definition of a reciprocal structure is “matching, corresponding, or opposing / inversely corresponding”. With that in mind, the hook portion of the coupler and the hole of the anchors are inversely corresponding to each other, in that the hook shape matches up with the anchor in a form fitting manner). 

Regarding claim 2, Eidenschink discloses wherein each of the plurality of connection fixing structures (coupler 418) is respectively selected from a group consisting of a hook (couplers 418 are hooks – Fig. 4) structure, and clamp structure.

Regarding claim 4, Eidenschink discloses wherein the connection release structure (delivery device) is configured to retract at least a portion of the release object (stent 300) into the loading sheath tube (outer sheath 410) in a stowed state (Examiner’s note: the delivery device comprises the couplers, and the couplers 418 are able to retract and reposition the stent, thus the delivery device is able to retract the stent to within the outer sheath 410 – paragraphs [0046 – 0047]).

Regarding claim 6, Eidenschink discloses wherein 
each of the plurality of connection fixing structures (couplers 418) comprises 
a first portion (couplers 418) configured to connect with the release object (stent 300) (paragraph [0043]); and 
a second portion (wire 415) between the first portion (couplers 418) and the loading sheath tube (outer sheath 410) (Examiner’s note: the wire is in-between the coupler and the sheath in the longitudinal direction in Fig. 4); and 
the plurality of unlocking sleeves (enlarged crown 422) 
respectively sleeve (cover) on the first portion of the plurality of connection fixing structures (coupler 418) in a first state (covered state); and 
respectively sleeve (cover) on the second portion (wire 415) of the plurality of connection fixing structures in a second state (Examiner’s note: when couplers are not covered = second state, and the wire 415 is covered – Fig. 4). 

Regarding claim 9, Eidenschink discloses further comprising an outer tube (inner tube 450) arranged in and movably connected with the loading sheath tube (outer sheath 410) (paragraph [0046] and Fig. 4), wherein, 
an end of the outer tube (inner tube 450) is provided with a plurality of first connecting rods (sleeves 420) (paragraphs [0044 – 0046] and Fig. 4), and the plurality of unlocking sleeves (enlarged crown 422) (Fig. 4) are respectively connected with the plurality of first connecting rods (sleeves 420) (paragraph [0044]).

Regarding claim 11, Eidenschink discloses a connection release system (delivery device), comprising: 
a release object (stent 300) (paragraph [0046]); 
a loading sheath tube (outer sheath 410) (paragraph [0046] and Fig. 4); 
a plurality of connection fixing structures (couplers 418), movably connected (Examiner’s note: the couplers 418 move relative to the outer sheath 410, and are connected via the operator – paragraph [0046]) with the loading sheath tube (outer sheath 410), and connected to the release object (stent 300) (Fig. 4); and 
a plurality of unlocking sleeves (enlarged crown 422) movably connected (Examiner’s note: the enlarged crowns 422 move relative to the outer sheath 410, and are connected via the operator – paragraph [0046]) with the loading sheath tube (outer sheath 410), and locks (Examiner’s note: the enlarged crown 422 covers the anchors and prevent the couplers 418 from becoming disengaged from the stent 300 – paragraph [0044]) the plurality of connection fixing structures (couplers 418) and the release object (stent 300);
wherein the plurality of unlocking sleeves (enlarged crown 422) respectively sleeve (cover) on the plurality of connection fixing structures (coupler 418) (paragraph [0044] and Fig. 4); and
wherein a fixation structure (each coupler 418) of each of the plurality of connection fixing structures (couplers 418), and each of a plurality of engagement portions (anchors 318 on stent 300) of the release object (stent 300), are reciprocal (Examiner’s note: the definition of a reciprocal structure is “matching, corresponding, or opposing / inversely corresponding”. With that in mind, the hook portion of the coupler and the hole of the anchors are inversely corresponding to each other, in that the hook shape matches up with the anchor in a form fitting manner).

Regarding claim 12, Eidenschink discloses wherein at least a portion of the release object (stent 300) is retracted into the loading sheath tube (outer sheath 410) in a stowed state (paragraph [0046]).

Regarding claim 16, Eidenschink discloses wherein the release object (stent 300) is a self-expanding valve stent comprising a valve stent body (paragraphs [0039 – 0040]).

Regarding claim 21, Eidenschink discloses wherein at least one of the plurality of connection fixing structures (couplers 418) comprises a first protrusion (tip of the hook protrudes over body) configured to fit with a first cavity (anchors 318) of the release object (paragraph [0043] and Fig. 4).

Regarding claim 27, Eidenschink discloses wherein 
each of the plurality of connection fixing structures (couplers 418) comprises 
a first portion (couplers 418) connected with the release object (stent 300) (paragraph [0043] and Fig. 4); and 
a second portion (wire 415) between the first portion (couplers 418) and the loading sheath tube (outer sheath 410) (Examiner’s note: the wire is in-between the coupler and the sheath in the longitudinal direction in Fig. 4); and 
the plurality unlocking sleeves (enlarged crown 422) 
respectively sleeve (cover) on the first portion of the plurality of connection fixing structures (coupler 418) in a first state (covered state); and 
respectively sleeve (cover) on the second portion (wire 415) of the plurality of connection fixing structures in a second state (Examiner’s note: when couplers are not covered = second state, and the wire 415 is covered – Fig. 4). 

Regarding claim 28, Eidenschink discloses wherein at least one of the plurality of connection fixing structures (couplers 418) comprises a first protrusion (tip of the hook protrudes over body) configured to fit with a first cavity (anchors 318) of the release object (paragraph [0043] and Fig. 4).

Claims 1, 11, and 30 – 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kheradvar (US 20130310923 A1).
Regarding claim 1, Kheradvar discloses a connection release structure (delivery system 300) for connecting a release object (stent 20) (abstract), comprising:
a loading sheath tube (cover sheath 210) (paragraph [0061]); 
a plurality of connection fixing structures (clasp features 50) (paragraph [0059] and Fig. 14A), movably connected (Examiner’s note: as disclosed in paragraph [0059] the clasp features, via arms 52, are biased outward relative to the sheath) with the loading sheath tube (cover sheath 210), and configured for being connected with the release object (Examiner’s note: as disclosed in paragraph [0059] the clasp features 50 attach to the overhang section 40 of the stent 20); and 
a plurality of unlocking sleeves (distal end of sheaths 60) (Fig. 14A), movably connected (Examiner’s note: as disclosed in paragraph [0062] the sheaths 60 are moved over the proximal stent struts, therefore the sheaths 60 move relative to the cover sheath and all components are connected at the handle 240) with the loading sheath tube (cover sheath 210), and configured for locking or unlocking (Examiner’s note: as disclosed in paragraph [0059] the clasp features are releasably engaged to the stent via the sheaths 60) the plurality of connection fixing structures (clasp features 50) and the release object (stent 20) (paragraph [0059 – 0061] and Fig. 14A); 
wherein the plurality of unlocking sleeves (distal end of sheaths 60) respectively sleeve on the plurality of connection fixing structures (clasp features 50) (Examiner’s note: as shown in Fig. 14B, the distal end of the sheaths 60 are sleeved over the clasp features 50); and 
wherein a fixation structure (clasp feature 50) of each of the plurality of connection fixing structures (clasp feature 50), and each of a plurality of engagement portions (overhang section 40) of the release object, are reciprocal structures (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 14A the overhang section 40 and the clasp features 50 are opposing structures that are complementary).

Regarding claim 11, Kheradvar discloses a connection release structure (delivery system 300) comprising: 
a release object (stent 20) (paragraph [0059] and Fig. 14A/B); 
a loading sheath tube (cover sheath 210) (paragraph [0061]); 
a plurality of connection fixing structures (clasp features 50) (paragraph [0059] and Fig. 14A), movably connected (Examiner’s note: as disclosed in paragraph [0059] the clasp features, via arms 52, are biased outward relative to the sheath) with the loading sheath tube (cover sheath 210), and configured for being connected with the release object (Examiner’s note: as disclosed in paragraph [0059] the clasp features 50 attach to the overhang section 40 of the stent 20); and 
a plurality of unlocking sleeves (distal end of sheaths 60) (Fig. 14A), movably connected (Examiner’s note: as disclosed in paragraph [0062] the sheaths 60 are moved over the proximal stent struts, therefore the sheaths 60 move relative to the cover sheath and all components are connected at the handle 240) with the loading sheath tube (cover sheath 210), and locks (Examiner’s note: as disclosed in paragraph [0059] the clasp features are releasably engaged to the stent via the sheaths 60) the plurality of connection fixing structures (clasp features 50) and the release object (stent 20) (paragraph [0059 – 0061] and Fig. 14A), wherein the plurality of unlocking sleeves distal end of sheaths 60) respectively sleeve on the plurality of connection fixing structures (clasp features 50) (Examiner’s note: as shown in Fig. 14B, the distal end of the sheaths 60 are sleeved over the clasp features 50);
wherein a fixation structure (clasp feature 50) of each of the plurality of connection fixing structures (clasp feature 50), and each of a plurality of engagement portions (overhang section 40) of the release object, are reciprocal structures (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 14A the overhang section 40 and the clasp features 50 are opposing structures that are complementary).

Regarding claim 30, Kheradvar discloses further comprising:
an outer tube (single sleeve 64), arranged in and movably connected (Examiner’s note: as disclosed in paragraphs [0059 – 0062] the sleeve 64 is movable within the cover sheath as evidenced by the sheaths 60 sliding relative to the stent 20) with the loading sheath tube (cover sheath 210), of which an end is provided with a plurality of first connecting rods (body of sheaths 60) respectively connected with the plurality of unlocking sleeves (distal end of sheaths 60) (Fig. 14B); and 
an inner tube (elongate sleeve 220’) (paragraph [0061]), arranged in and movably connected (Examiner’s note: the sleeve 220’ helps push the arms 52 into alignment – paragraphs [0059 – 0061]) with the loading sheath tube (cover sheath 210), of which an end is provided with a plurality of second connecting rods (arms 52) (paragraph [0059] and Fig. 13A-14B), wherein, the plurality of unlocking sleeves (distal end of sheaths 60), which are respectively connected with the plurality of first connecting rods (body of sheaths 60) (Examiner’s note: the distal end of the sheaths 60 are attached to the body of the sheaths 60), respectively sleeve on the plurality of connection fixing structures (Examiner’s note: as disclosed in paragraph [0059] the distal ends of the sheaths 60 sleeve over the clasp features 50), which are respectively connected to the plurality of second connecting rods (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 14A, the clasp features are attached to the arms 52).

Regarding claim 31, Kheradvar discloses further comprising:
an outer tube (single sleeve 64), arranged in and movably connected (Examiner’s note: as disclosed in paragraphs [0059 – 0062] the sleeve 64 is movable within the cover sheath as evidenced by the sheaths 60 sliding relative to the stent 20) with the loading sheath tube (cover sheath 210), of which an end is provided with a plurality of first connecting rods (body of sheaths 60) respectively connected with the plurality of unlocking sleeves (distal end of sheaths 60) (Fig. 14B); and 
an inner tube (elongate sleeve 220’) (paragraph [0061]), arranged in and movably connected (Examiner’s note: the sleeve 220’ helps push the arms 52 into alignment – paragraphs [0059 – 0061]) with the loading sheath tube (cover sheath 210), of which an end is provided with a plurality of second connecting rods (arms 52) (paragraph [0059] and Fig. 13A-14B), wherein, the plurality of unlocking sleeves (distal end of sheaths 60), which are respectively connected with the plurality of first connecting rods (body of sheaths 60) (Examiner’s note: the distal end of the sheaths 60 are attached to the body of the sheaths 60), respectively sleeve on the plurality of connection fixing structures (Examiner’s note: as disclosed in paragraph [0059] the distal ends of the sheaths 60 sleeve over the clasp features 50), which are respectively connected to the plurality of second connecting rods (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 14A, the clasp features are attached to the arms 52).

Regarding claim 32, Kheradvar discloses further comprising an inner tube (elongate sleeve 220’) (paragraph [0061]), arranged in and movably connected (Examiner’s note: the sleeve 220’ helps push the arms 52 into alignment – paragraphs [0059 – 0061]) with the loading sheath tube (cover sheath 210), of which an end is provided with a plurality of second connecting rods (arms 52) (paragraph [0059] and Fig. 13A-14B), and the plurality of connection fixing structures (clasp features 50) are respectively connected to the plurality of second connecting rods (Examiner’s note: as disclosed in paragraph [0059] and shown in Fig. 14A, the clasp features are attached to the arms 52).
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive for the reasons discussed herein and in the Advisory Action mailed January 11, 2022. The arguments are based on new claim amendments which are taught by the prior art for reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771      

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771